MURDOCK, Justice
(concurring as to case no. 1120633 and dissenting as to case no. 1120579).
I concur in the reversal of the judgment of the trial court awarding injunctive relief against the Board members in case no. 1120633. As to case no. 1120579, in which this Court reverses the trial court’s judgment awarding injunctive relief in favor of Boman and against the City of Gadsden, I respectfully dissent. Unlike the majority, I believe that the trial court intended by its February 5, 2013, and February 7, 2013, orders to enter a final judgment providing permanent injunctive relief against the City of Gadsden. Furthermore, I see no basis in Gadsden’s brief to this Court for reversing the judgment against it; therefore, I would affirm that judgment.